      Case 19-42923-mxm7 Doc 22 Filed 12/20/19           Entered 12/20/19 10:39:03       Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.


Signed December 20, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

      IN RE:                                      §      CASE NO. 19-42923-mxm7
                                                  §
      MEGAN BLACK AND                             §
      MICHAEL BLACK                               §
                                                  §
      DEBTOR(S)                                   §      CHAPTER 7

                       ORDER GRANTING MOTION TO DELAY DISCHARGE TO
                              FILE REAFFIRMATION AGREEMENTS

             On this day, December 16, 2019, came on before the Court, the Debtor's "Motion to
      Delay Discharge to File Reaffirmation Agreements."

               IT IS HEREBY ORDERED that the Debtor's discharge is delayed until January 12, 2020.

                                         ***END OF ORDER***
